Case: 13-12422   Date Filed: 07/11/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12422
                        Non-Argument Calendar
                      ________________________

                       Agency No. A094-313-144


MARCELINO RAMIREZ,


                                                                     Petitioner,

                                  versus


U.S. ATTORNEY GENERAL,


                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (July 11, 2014)

Before WILSON, JORDAN, and ANDERSON, Circuit Judges.
              Case: 13-12422     Date Filed: 07/11/2014   Page: 2 of 5




PER CURIAM:

      Marcelino Ramirez, a native of El Salvador, seeks review of the Board of

Immigration Appeal’s order dismissing his appeal from the Immigration Judge’s

grant of preconclusion voluntary departure. The BIA concluded that Mr. Ramirez

had knowingly and intelligently waived his right to appeal. On appeal to this

Court, Mr. Ramirez argues that the BIA erred in dismissing his appeal because it

was based on changed circumstances. In addition, he argues that his waiver of his

right to appeal was not knowing and intelligent because he was confused and

nervous, and his counsel had misled him about the ease with which he could obtain

a visa to return to the United States following a voluntary departure.

      Because the validity of a waiver of the right to appeal is a question of law,

we review the BIA’s ultimate decision de novo. See D-Muhumed v. U.S. Att’y

Gen., 388 F.3d 814, 817 (11th Cir. 2004). See also United States v. Bushert, 997
F.2d 1343, 1352 (11th Cir. 1993) (addressing a sentence-appeal waiver in a direct

criminal case). Factual findings are reviewed for substantial evidence, and “the

administrative findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). See

also Ali v. Mukasey, 525 F.3d 171, 173 (11th Cir. 2008) (“We review the BIA’s

factual findings under the substantial evidence standard.”).


                                          2
                Case: 13-12422   Date Filed: 07/11/2014   Page: 3 of 5


      The BIA did not err in dismissing Mr. Ramirez’s appeal. By agreeing to

preconclusion voluntary departure, Mr. Ramirez waived his right to appeal. See 8

C.F.R. § 1240.26(b)(1)(i)(D) (“An alien may be granted voluntary departure by an

immigration judge pursuant to section 240B(a) of the Act only if the alien . . .

[w]aives appeal of all issues. . . .”). An alien may waive the right to appeal

provided that the alien’s decision is knowing and intelligent. See United States v.

Mendoza-Lopez, 481 U.S. 828, 840 (1987) (holding invalid a waiver that was “not

considered or intelligent”). See also Partible v. I.N.S., 600 F.2d 1094, 1096 (5th

Cir. 1979) (holding that the petitioner had not validly waived her right to counsel

because the waiver was not “competently and understandingly made”); In re

Rodriguez-Diaz, 22 I. & N. Dec. 1320, 1322 (B.I.A. 2000) (“By waiving appeal, an

alien relinquishes the opportunity to obtain review of the Immigration Judge’s

ruling.    Thus, it is important that any waiver be knowingly and intelligently

made.”).     Although we have not addressed waiver of appeal rights in the

immigration context in a published decision, it appears that such waivers also must

be voluntary.     See Cobourne v. I.N.S., 779 F.2d 1564, 1566 (11th Cir.1986)

(holding that the BIA properly found that petitioner had voluntarily and knowingly

waived his right to counsel).

      Nothing in the record supports the argument that Mr. Ramirez’s waiver of

his right to appeal was not knowing, intelligent, or voluntary. The record shows


                                         3
              Case: 13-12422     Date Filed: 07/11/2014   Page: 4 of 5


that the IJ twice explained that, by accepting preconclusion voluntary departure,

Mr. Ramirez was waiving his right to appeal, and Mr. Ramirez indicated his

understanding and agreement to such waiver after having an opportunity to consult

with his attorney. See R. 118-19, 121. See also Bushert, 997 F.2d at 1351

(holding, in the criminal context, that “a waiver is not knowingly or voluntarily

made if the district court fails to specifically question the defendant concerning the

waiver . . . and the record indicates that the defendant did not otherwise understand

the full significance of the waiver”) (internal quotation marks and citation

omitted). Accordingly, the record does not support Mr. Ramirez’s argument that

his waiver of the right to appeal was not knowing and intelligent because “he was

so confused and nerv[ous].” Petitioner’s Br. at 3.

      We do not have jurisdiction to consider Mr. Ramirez’s claim that his counsel

gave him incorrect advice because he did not raise this claim before the BIA, and

therefore, it is unexhausted. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247,

1250 (11th Cir. 2006) (“We lack jurisdiction to consider a claim raised in a petition

for review unless the petitioner has exhausted his administrative remedies with

respect thereto.”); 8 U.S.C. § 1252(d)(1) (“A court may review a final order of




                                          4
                 Case: 13-12422     Date Filed: 07/11/2014   Page: 5 of 5


removal only if . . . the alien has exhausted all administrative remedies available to

the alien as of right. . . .”). 1

       Accordingly, we deny Mr. Ramirez’s petition for review.

PETITION DENIED.




1
 As noted by the BIA, to the extent Mr. Ramirez wishes to challenge his removal based on
changed circumstances, he must file a motion to reopen his removal proceedings before the
Immigration Court. See 8 C.F.R. § 1003.23(b).
                                            5